Citation Nr: 0704021	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2005, the veteran had a 
hearing before the undersigned at the RO.

Service connection for prostatitis was granted by means of a 
December 2004 rating decision.  A timely appeal of that 
decision is not of record.  However, in a December 2006 
written presentation, the veteran's representative appears to 
raise the issue of entitlement to an increased rating for 
prostatitis.  This matter is REFERRED to the RO for any 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to various toxic 
substances during service, which have resulted in a pulmonary 
condition.  He reportedly did sandblasting duties while 
stationed at Green Cove Springs, Florida, from 1948 to 1950.  
He reports having inhaled silica dust as there was no 
protective clothing or respiratory apparatus.  He was later 
stationed aboard the USS Persephone based in Little Creek, 
Virginia, where his job entailed chipping and removing paint.  
Also, below deck, he mixed chemicals with lead based paints.  
There was no protective gear issued for these duties either. 

The veteran's post-service medical records confirm the 
presence of a lung nodule.  Radiological studies note right 
midlung scarring or atelectasis.  His DD Form 214 confirms 
that he did serve onboard a ship.  Given that the records 
show service onboard a ship, as well as his assertions of 
exposure to silica dust, and given the current radiologic 
findings, the Board finds that further development should be 
conducted.  Specifically, the RO should take the appropriate 
steps to obtain the veteran's personnel records to determine 
his duties during active service and whether there was 
exposure to any toxic substances.  The RO should then obtain 
a VA medical opinion as to the etiology of the veteran's lung 
condition.  

In addition, it is noted that a September 2000 VA treatment 
report references a 1993 CT scan of the lungs.  Report of 
this CT scan is not of record.  The VA treatment records in 
the file begin in 1998.  The RO should take the appropriate 
measures to obtain any outstanding VA and private medical 
records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain records necessary to 
determine whether the veteran was exposed 
to any toxic substances, including silica 
dust, during active duty service.  This 
should include obtaining the veteran's 
service personnel records.  All efforts 
to obtain such records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  The RO should take the appropriate 
steps to obtain the veteran's VA 
treatment records from 1993 to 1998, to 
specifically include results of any lung 
CT scans conducted in 1993.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.   After obtaining the above-referenced 
records, to the extent available, the 
veteran should be scheduled for 
appropriate VA examination to determine 
the etiology of his lung condition.  All 
indicated tests and studies are to be 
performed.   Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
The physician is to indicate the 
diagnosis of the lung condition and state 
whether it is at least as likely as not 
that such disorder is due to disease or 
injury incurred in service, including any 
toxic substances to which he was exposed 
in service.  The physician must provide a 
clear and complete explanation for each 
finding and opinion expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



